Filed 4/8/14 In re R.O. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



In re R.O., a Person Coming Under the Juvenile Court                                         C074785
Law.

THE PEOPLE,                                                                         (Super. Ct. No. 69779)

                   Plaintiff and Respondent,

         v.

R.O.,

                   Defendant and Appellant.




         The minor R.O., a student at Tokay High School, attacked a classmate after class
by striking him two times. The victim sustained a fracture to his left mastoid and a mild
concussion.
         The minor admitted an allegation in a delinquency petition (Welf. & Inst. Code, §
602) that he committed misdemeanor battery with serious bodily injury (Pen. Code, §
243, subd. (d)). At a contested disposition hearing, the juvenile court found the minor a


                                                             1
ward of the court, placed him on one year of formal probation, and released him to his
mother’s custody.
       The minor appeals.
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal.3d 436; In re Kevin S. (2003) 113 Cal.App.4th 97, 119 [Wende procedure applies to
appeals in juvenile delinquency cases].) The minor was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days elapsed, and we received no communication from the minor. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to the minor.
                                       DISPOSITION
       The order of the juvenile court is affirmed.


                                                         NICHOLSON              , J.


We concur:



      RAYE                   , P. J.



      ROBIE                  , J.




                                              2